DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
1.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.               Claims 1-21 have been examined and are pending. 
Information Disclosure Statement 
3.               The information disclosure statement (IDS) submitted on 11/10/2020 and 08/12/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101 
4.               35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
  
  5.               Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.             Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)  
101 Flowchart Analysis:  
6.               Step 1: meets the statutory category of a mental process;  Step 2A/Prong 1: recited claims – “... continuously monitor, by at least one inspector, an inspection work queue for a class of inspection operation request; detect, by the at least one inspector, the class of inspection operation request in the inspection work queue; remove, by the at least one inspector, the class of inspection operation request from the inspection work queue; determine, by the at least one inspector, one of a class of inspection tool and a specific level of inspection to perform for the class of inspection operation request that references a data object; and execute, by the at least one inspector, the one of the class of inspection tool and the specific level of inspection for the class of inspection operation request that references the data object at one of a certain time and a certain event during a data lifecycle of the data object” – when viewed as a whole meet a mental process, thus an abstract idea; and  
7.               Step 2B/Prong 2:  recites an additional element in steps (1)-(5) by at least one inspector of a system monitors, detects, removes, determines, and executes an object associated with an operation request in a work queue for a certain amount of time during a data lifecycle, the steps are merely data gathering/analyzing processes, which are a form of insignificant extra-solution activity.  However, the particular additional element is recited at high level of generality that is no more than merely “apply” the mental step using a generic computer system.  The executing step (5) is an inspector application running on a processor to process the class of inspection tool and the specific level of inspection for the class of inspection operation request, referencing a data object for a certain time and during a data lifecycle of the data object is also recited at high level of generality, not integrated into a practical application, and amounts to a mere post-solution of running the inspector application that is a form of insignificant extra-solution activity.  
8.       The additional elements are determined to be no more than insignificant extra-solution activity.  In particular, the processor and computer system are considered conventional and well-understood, and are recited at high level of generality.  As the result, the claim, as a whole, is no more than attempting to broadly cover the concept of using a computer system to implement analysis of what a human security analyst would have performed in the mind. Therefore, the independent claims 1, 8, and 15 is considered as an abstract idea without significantly more than the judicial exception. 
9.               Dependent claim(s) Claims 2-7, 9-14, and 16-21 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above.  
Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
11.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
  
12.           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
13.           Claims 1, 4, 6-7, 11, 13-14, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al, hereinafter (“Zimmerman”), WIPO Publication (WO2016138067 A1), was submitted on 08122021 IDS, in view of Perilli, US PG Publication (20190312890 A1), was submitted on 08122021 IDS. 
Regarding claims 1, 8, and 15, Zimmerman teaches a system comprising: a memory; and at least one processor to; [Zimmerman, ¶¶00597 and 00599] 
a method comprising; [Zimmerman, ¶00597] and  
a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising:  [Zimmerman, ¶00599] 
continuously monitor, by at least one inspector, an inspection work queue for a class of inspection operation request; [Zimmerman, ¶¶0099, 00117 and 00120: The CSF 100 comprises a number of core security services and may include continuous monitoring of public cloud apps; behavioral analysis 114/ user behavior analysis (UBA) CSF 100 enable a user to discover cloud applications and platforms 132 users of an enterprise such as inspecting activities of those users as reflected in APIs, which may be inspected using connector APIs 108. The CSF 100 may also enable a user to classify users, activities, applications and data and the like that relate to data usage and control data usage, either selectively (such as enabling user control) or centrally, such as based on policy. ¶00166: data read from vendor APIs may be placed on a vendor-specific queue immediately, safely, and persistently queued in platform 500] 
detect, by the at least one inspector, the class of inspection operation request in the inspection work queue; [Zimmerman , ¶¶00125 and 00333: UBA platform 500 analyze and store security event information described in more detail below; analyzers may pull tasks off of the analysis task queue 908] 
remove, by the at least one inspector, the class of inspection operation request from the inspection work queue; [Zimmerman , ¶00170: platform 500 may de-queue data from aforementioned queue where data may be called the “enriched data” queue.] 
determine, by the at least one inspector, one of a class of inspection tool  [Zimmerman , ¶00172: platform include DLP/scanning support or scanning service, such as of the CSF 100 or a third party to support interactive interrogation of forensic support to filter, drill-down and visualizations. ] and a specific level of inspection to perform for the class of inspection operation request that references a data object; [Zimmerman , ¶00334: an analyzer 914 may make requests for text extraction to the extractors 912; ¶00327: it should be noted that content analysis services (referred to herein some cases as Content Analysis as a Service (CaaS), content classification services (CCS) or the like) may be undertaken on a file level may be applied on a block level] and  
While Zimmerman teaches the at least one inspector, the one of the class of inspection tool and the specific level of inspection for the class of inspection operation request [See Zimmerman , ¶¶00125, 00170-00172, and 00333]; however, Zimmerman fails to explicitly teach but Perilli teaches execute, by the at least one inspector, the one of the class of inspection tool and the specific level of inspection for the class of inspection operation request that references the data object at one of a certain time and a certain event during a data lifecycle of the data object. [Perilli 20190312890 A1, ¶¶0008, 0013-0014 and 0023: the cyber-security engine 102 (a neural network, decision tree, classifier, or any combination of these), antivirus software that detect and mitigate new types of cyber-attacks and virus(es); executes for defending against a cyber-attack 122; the machine-learning model 120 evolve over time where the coordinated-response strategy based on one or more characteristics of the cyber-attack 122. Characteristics include: (ii) a type of the cyber-attack; (iii) program code or a file associated with the cyber-attack; (iv) a time and date of the cyber-attack;] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of  System and method for securing an enterprise computing environment of Zimmerman before him or her by including the teachings Mitigating cyber-attacks by automatically coordinating responses from cyber-security tools of Perilli. The motivation/suggestion would have been obvious to try to modify the system of CSF 100 of Zimmerman by adding the coordinated-response strategy based of cyber-security engine 102 to identify and execute certain times of attacks taught by Perilli [Perilli, ¶¶0008, 0013-0014 and 0023].   

Regarding claims 4, 11, and 18, the combination of Zimmerman and Perilli teach claim 1 as described above. 
Zimmerman teaches the at least one processor further to continuously monitor, by at least one inspection manager, for a notification from an inspection director, detect the notification from the inspection director, determine that the notification indicates to perform a data protection operation, and execute the data protection operation on an accelerator server computing device. [See Zimmerman, Fig. 9 and ¶00331: request handler 904 corresponding to the inspection manager; ¶00346: updates and notification may be rolled out by a central administrative process/mechanism. The notification pattern could be served via a queue] 
  
  Regarding claims 6, 13, and 20, the combination of Zimmerman and Perilli teach claim 1 as described above. 
Zimmerman teaches wherein an inspection class policy defines the class of inspection tool and the specific level of inspection on a specific type of data. [Zimmerman ¶00367: policy automation engine 116 implements an evaluator to determine type of data based on criteria] 
  
Regarding claim 7, 14, and 21 the combination of Zimmerman and Perilli teach claim 6 as described above. 
While Zimmerman teaches the inspection class policy [See Zimmerman ¶00367: policy automation engine 116]; however, wherein the inspection class policy defines the data protection operation to perform on the specific type of data at one of a certain time and a certain event during a data lifecycle of the data object. [See Perilli 20190312890 A1, ¶¶0008, 0013-0014 and 0023: the cyber-security engine 102  (a neural network, decision tree, classifier, or any combination of these), antivirus software that detect and mitigate new types of cyber-attacks and virus(es); executes for defending against a cyber-attack 122; the machine-learning model 120 evolve over time where the coordinated-response strategy based on one or more characteristics of the cyber-attack 122. Characteristics include: (ii) a type of the cyber-attack; (iii) program code or a file associated with the cyber-attack; (iv) a time and date of the cyber-attack;] 
  
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of  System and method for securing an enterprise computing environment of Zimmerman before him or her by including the teachings Mitigating cyber-attacks by automatically coordinating responses from cyber-security tools of Perilli. The motivation/suggestion would have been obvious to try to modify the system of CSF 100 of Zimmerman by adding the coordinated-response strategy based of cyber-security engine 102 to identify and execute certain times of attacks taught by Perilli [Perilli, ¶¶0008, 0013-0014 and 0023].   

  
14.           Claims 2-3, 5, 9-10, 12, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al, hereinafter (“Zimmerman”), WIPO Publication (WO2016138067 A1), was submitted on 08122021 IDS, in view of Perilli, US PG Publication (20190312890 A1), was submitted on 08122021 IDS, in view of Kost et al, hereinafter ("Kost"), European Publication EP3683680A. 
Regarding claims 2, 9, and 16, the combination of Zimmerman and Perilli teach claim 1 as described above. 
However, the combination of Zimmerman and Perilli fail to explicitly teach but Kost teaches the at least one processor further to restore a copy of the data object identified by the class of inspection operation request within a security zone outside of an encrypted security context of an accelerator server computing device. [Kost et al EP3683680A, ¶¶0060-0061 the ADP analytics server computing device 104 may initiate restoration of portions of data from previous backups where the system 100 optimizes data protection operation based on General Data Protection Regulation (GDPR) data custody level using data security requirements (e.g., encryption levels). Examiner interprets that system can determine security zone based on the data security requirements]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of  System and method for securing an enterprise computing environment of Zimmerman before him or her by including the teachings Mitigating cyber-attacks by automatically coordinating responses from cyber-security tools of Perilli. The motivation/suggestion would have been obvious to try to modify the system of CSF 100 of Zimmerman by adding the coordinated-response strategy based of cyber-security engine 102 to identify and execute certain times of attacks taught by Perilli, with a GDPR to perform restoration of portions of data of Kost [Kost, ¶¶0060-0061].   
  
Regarding claims 3, 10, and 17, the combination of Zimmerman and Perilli teach claim 1 as described above. 
However, the combination of Zimmerman and Perilli fail to explicitly teach but Kost teaches the at least one processor further to continuously monitor, by at least one inspection manager, for a notification from an inspection director, detect the notification from the inspection director, determine that the notification indicates to perform the class of inspection operation request, and place the class of inspection operation request in the inspection work queue. [Kost et al EP3683680A1, Abstract and ¶¶0019, 0036 and 0044-0045: Fig. 1 shows a data protection automatic optimization system 100 includes a memory and at least one processor to prioritize and continually monitor computer network to determine a condition; where Adaptive Data Protection (ADP) analytics director application 110A and the ADP analytics manager application of the ADP analytics service computing device 104 to communicate and detect disk errors or other failures or warning] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of  System and method for securing an enterprise computing environment of Zimmerman before him or her by including the teachings Mitigating cyber-attacks by automatically coordinating responses from cyber-security tools of Perilli. The motivation/suggestion would have been obvious to try to modify the system of CSF 100 of Zimmerman by adding the coordinated-response strategy based of cyber-security engine 102 to identify and execute certain times of attacks taught by Perilli, with a Adaptive Data Protection (ADP) analytics director to provide notifications of Kost [Kost, ¶¶0019, 0036 and 0044-0045].   

Regarding claims 5, 12, and 19, the combination of Zimmerman and Perilli teach claim 1 as described above. 
However, the combination of Zimmerman and Perilli fail to explicitly teach but Kost teaches the at least one processor further to continuously monitor, by at least one inspection director, for one of a new operation, condition, and event, detect one of the new operation, condition, and event, determine an appropriate inspection class policy, determine a class of inspection operation based on the inspection class policy, determine an appropriate inspection manager to execute the class of inspection operation, and notify the appropriate inspection manager executed by an accelerator server computing device. [Kost et al EP3683680A1, ¶0054: the ADP analytics server computing device 104 may monitor and maintain versions of various software and microcode in the data protection environment. When it is determined that a new software release or a patch] 
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of  System and method for securing an enterprise computing environment of Zimmerman before him or her by including the teachings Mitigating cyber-attacks by automatically coordinating responses from cyber-security tools of Perilli. The motivation/suggestion would have been obvious to try to modify the system of CSF 100 of Zimmerman by adding the coordinated-response strategy based of cyber-security engine 102 to identify and execute certain times of attacks taught by Perilli, with a ADP analytics server computing device 104 monitoring new events and the like of Kost [Kost, ¶¶0054].   

Conclusion 
14.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
15.             Raleigh et al (20190261222 A1) discloses Security, Fraud Detection, and Fraud Mitigation in Device-Assisted Services Systems.
16.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
  
  
/Sakinah White Taylor/            Primary Examiner, Art Unit 2497